SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

285
CA 11-02144
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, LINDLEY, AND WHALEN, JJ.


DEBORAH VOSS, PROP-CO, LLC, CLASSI PEOPLE, INC.,
DOING BUSINESS AS SERTINO’S CAFÉ, AND DREAM
PEOPLE, INC., DOING BUSINESS AS SHIVER MODEL,
PLAINTIFFS-APPELLANTS,

                      V                                             ORDER

THE NETHERLANDS INSURANCE COMPANY, D.R. CASEY
CONSTRUCTION CORP., DEFENDANTS-RESPONDENTS,
ET AL., DEFENDANTS.
(APPEAL NO. 2.)


DIRK J. OUDEMOOL, SYRACUSE, FOR PLAINTIFFS-APPELLANTS.

SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (KAREN J. KROGMAN OF
COUNSEL), FOR DEFENDANT-RESPONDENT D.R. CASEY CONSTRUCTION CORP.

MURA & STORM, PLLC, BUFFALO (SCOTT D. STORM OF COUNSEL), FOR
DEFENDANT-RESPONDENT THE NETHERLANDS INSURANCE COMPANY.


     Appeal from an order of the Supreme Court, Onondaga County
(Deborah H. Karalunas, J.), entered September 27, 2011. The order
denied plaintiffs’ motion for leave to reargue.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Empire Ins. Co. v Food City, 167 AD2d 983, 984).




Entered:    March 15, 2013                         Frances E. Cafarell
                                                   Clerk of the Court